DETAILED ACTION
This action is responsive to the following communications: Original Application filed on May 4, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2021/0043103 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in this case. Claim 1 is the independent claim. Claims 1-6 are rejected.

Priority



Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Applicants have perfected priority to Japanese Patent Application No. 201-147881, filed on August 9, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claims 4 and 5 recite, in part, “where the virtual vehicle enters a non-signal intersection with a priority road from a non-priority road.” This language is unclear because a signal (and therefore non-signal) is not defined in the Specification and there is insufficient context to ascertain its meaning. A signal may mean a traffic light (and automated traffic signal, red-yellow-green) or it may also mean a sign indicating to a user the actions they must take (signage, such as stop signs, yield signs, etc.).
	Accordingly, claims 5 and 6 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For the purposes of examination, the Examiner interprets the “non-signal” intersection as referring only to intersections with electronic traffic signals (red-yellow-green), and not referring to intersections with signage only (e.g., stop signs, yield signs, merge signs, etc.). The Examiner has no suggested claim language to overcome these rejections, but language that clarifies these clauses will likely do so. Applicants are cautioned against the introduction of new matter.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: instruction input unit, information output unit, virtual situation display unit, remote instruction input recognition unit, and evaluation unit in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicants do not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the Applicants may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0196464 A1, filed by Lockwood et al., on February 27, 2019, and published on June 27, 2019 (hereinafter Lockwood), in view of U.S. Patent Application Publication No. 2017/0039871 A1, filed by Harkness on October 19, 2016, and published on February 9, 2017 (hereinafter Harkness).

With respect to independent claim 1, Lockwood discloses a vehicle remote instruction training device that trains a remote commander who issues a remote instruction to an actual autonomous vehicle, the device comprising: 
A commander interface including an information output unit configured to show a situation of the actual autonomous vehicle to the remote commander and an instruction input unit for the remote commander to input the remote instruction to the actual autonomous vehicle; Lockwood discloses a teleoperator console for operating a remote vehicle (see Lockwood, Figs. 3, 4, 6A-C, 7A-C; see also, Lockwood, paragraphs 0035-0037 [remote vehicle operates autonomously until it encounters an event that requires assistance; the vehicle then requests assistance from a remote teleoperator, such as a human, who uses an operator console to input operational inputs which are transmitted to the remote vehicle allowing the human to remotely operate the vehicle], 0045 [describing the environment of Fig. 2], and 0111-0118 [describing the operator console of Fig. 4, including the input console and the displays, for use to allow a human operator to remotely control an autonomous (or semi-autonomous) vehicle as the need arises]).
Lockwood fails to expressly disclose the device comprising a virtual situation display unit configured to show through the information output unit a virtual situation with time variation to the remote commander, the virtual situation being a situation of a virtual vehicle that is a virtual autonomous vehicle, the remote commander being a trainee.
	However, Harkness teaches a driver training system for use with autonomous or semi-autonomous vehicles, which provides a trainee with a simulation of various scenarios for remotely operating vehicles (see Harkness, Figs. 2-18; see also, Harkness, paragraphs 0070-0073 [describing the 5 levels of vehicle automation (also presented in Fig. 19)], 0090 [helps to resolve the issue of integrating human users with autonomous vehicles], 0100-0102 [describing the training system using footage, simulations, tracking responses and response times to generate feedback and scores, with the higher scores based on more timely responses to hazard mitigation and event performance], 0112-0114 [system assesses driver abilities, stores the driver actions in a database, and develops a diagnostic assessment of the driver to determine areas of expertise and areas for improvement], 0123 [results are associated with safe, unsafe, risky, and missed actions], 0125 [scenarios vary based on traffic density and speed], 0129 [numerous varieties of driving situations which present different challenges], and 0133 [describing time variation decision points for making an entry or a turn, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Lockwood and Harkness before him before the effective filing date of the claimed invention, to modify the device of Lockwood to incorporate a driver training simulator as taught by Harkness. One would have been motivated to make such a combination because a simulator is useful for training remote operators as well as computer systems for vehicle operation without risking real vehicles or people, as taught by Harkness (see Harkness, paragraph 0012 [“As important as such systems may be to the general goal of driver cognition, or even the goal of improved driving skills, any driving system geared training for autonomous vehicles must be able to provide them with concrete tools to improve actual driving performance. It would be desirable, then, to have a science-based driver program specifically designed to reduce collision rates, and thus extend the freedom of mobility for interaction with autonomous and semi-autonomous vehicles.”]).
	Lockwood, as modified by Harkness, further teaches the device comprising:
A remote instruction input recognition unit configured to recognize an input of the remote instruction input into the instruction input unit by the remote commander; Lockwood further teaches an input panel to receive commands input by the teleoperator (see Lockwood, paragraphs 0045 and 0111-0118, described supra).
An evaluation unit configured to evaluate the remote commander based on timing at which the remote commander issues the remote instruction with respect to the virtual situation of the virtual vehicle or on a content of the remote instruction; Harkness further teaches trainee evaluation in various scenarios based on timing of inputs and success/failure of driver actions (see Harkness, paragraphs 0100-0102, 0112-0114, 0123, and 0133, described supra).

With respect to dependent claim 2, Lockwood, as modified by Harkness, teaches the vehicle remote instruction training device according to claim 1, as described above.
	Harkness further teaches the device wherein when a plurality of monitor periods for issuing the remote instruction to the actual autonomous vehicle are allocated to the remote commander, the virtual situation display unit is configured to show the virtual situation to the remote commander through the information output unit in an interval of the monitor periods.
	Harkness further teaches a plurality of monitor periods for issuing remote instructions (see Harkness, Figs. 3-18; see also, Harkness, paragraphs 119-121 [describing the scenarios of Figs. 4-7, including turning at a T-intersection, an unregulated intersection, assessing gaps in both directions for making turns], 0126-0134 [entering a roundabout as in Fig. 8, gap analysis as in Fig. 9, more complex roundabout situations from Figs. 10 and 11, including pedestrian and cyclist traffic at an intersection from Fig. 12, hazard detection from Figs. 13-15, decisions at traffic controlled intersections from Fig. 16, and turns using gap analysis for turns as in Figs. 17-18]; see also, Harkness, paragraphs 0100-0102, 0112-0114, 0123, and 0133, described supra, claim 1).

With respect to dependent claim 3, Lockwood, as modified by Harkness, teaches the vehicle remote instruction training device according to claim 1, as described above.
	Harkness further teaches the device wherein the evaluation unit is configured to evaluate the remote commander, based on the situation of the virtual vehicle during a remote instruction behavior period when the virtual vehicle behaves in response to the remote instruction, or on the situation of the virtual vehicle in a remote instruction behavior section where the virtual vehicle behaves in response to the remote instruction.
	Harkness further teaches evaluating the remote commander on either the timing of the instructions or the situation of the vehicle responsive to the inputs (see Harkness, Figs. 3-18; see also, Harkness, paragraphs 119-121 and 0126-0134, described supra, claim 2; see also, Harkness, paragraphs 0100-0102, 0112-0114, 0123, and 0133, described supra, claim 1).

With respect to dependent claim 4, Lockwood, as modified by Harkness, teaches the vehicle remote instruction training device according to claim 1, as described above.
	Harkness further teaches the device wherein when the virtual situation is shown as a situation where the virtual vehicle enters a non-signal intersection with a priority road from a non-priority road, the evaluation unit evaluates the remote commander based on timing of a deceleration instruction or a stop instruction of the remote commander and on timing of an advance instruction of the remote commander.
	Harkness further teaches a scenario in which a user has to perform a scenario in which they enter a priority road from a non-priority road at a non-signal intersection (see Harkness, Figs. 4-11; see also, Harkness, paragraphs 119-121 and 0126-0130, described supra, claim 2; see also, Harkness, paragraph 0123, described supra, claim 1).

With respect to dependent claim 5, Lockwood, as modified by Harkness, teaches the vehicle remote instruction training device according to claim 3, as described above.
	Harkness further teaches the device wherein when the virtual situation is shown as a situation where the virtual vehicle enters a non-signal intersection with a priority road from a non-priority road and where there is another vehicle that travels on the priority road toward the non-signal intersection, the evaluation unit evaluates the remote commander based on a possibility of collision between the virtual vehicle and the other vehicle during an intersection entry period that is the remote instruction behavior period in response to the advance instruction of the remote commander.
	Harkness further teaches entering a non-signal intersection from a non-priority road to a priority road including vehicles on the priority road to be avoided (see Harkness, Figs. 3, 4, and 6-11; see also, Harkness, paragraphs 0119 and 0124-0129, described supra, claim 2).

With respect to dependent claim 6, Lockwood, as modified by Harkness, teaches the vehicle remote instruction training device according to claim 3, as described above.
	Harkness further teaches the device wherein when the virtual situation is shown as a situation where the virtual vehicle changes lanes, the evaluation unit evaluates the remote commander based on timing of a lane change instruction of the remote commander, a lane change section used as the remote instruction behavior section in response to the lane change instruction, and a lane change permission section predetermined on a road where the virtual vehicle travels.
	Harkness further teaches lane change situations in which the user is evaluated based on timing, the gap analysis (lane change permission section), and safe opportunity (lane change section) (see Harkness, Fig. 15; see also, Harkness, paragraph 0131, described supra, claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
WO 2015/135806 (Determining intersection parameters using sensors and traffic attributes).
U.S. Patent No. 9,809,223 B2 (Driver assistant tool, particularly useful for lane change analysis).
U.S. Patent No. 10,056,006 B1 (Driver training and assessment tool for coaches and pre-licensed drivers).
U.S. Patent No. 10,402,771 B1 (Driver assessment using sensor data from mobile devices).
U.S. Patent No. 10,625,676 B1 (Interactive driver system using real-time augmented reality).
U.S. Patent No. 10,636,295 B1 (Creating traffic scenarios for a virtual driving environment to train autonomous vehicles).
U.S. Patent No. 10,810,504 B1 (Predicting driver performance using route and navigation scoring algorithms).
U.S. Patent Application Publication No. 2005/0015203 A1 (Lane changing support system using determined gaps between vehicles).
U.S. Patent Application Publication No. 2016/0091897 A1 (Trajectory panning for vehicle yield maneuvers).
U.S. Patent Application Publication No. 2017/0008522 A1 (Controlling autonomous vehicles, including manual driving mode for complex scenarios).
U.S. Patent Application Publication No. 2017/0248959 A1 (Vehicle control for determining navigation and trajectory planning).
U.S. Patent Application Publication No. 2017/0349173 A1 (Determination of timing scenarios for safe lane changing).
U.S. Patent Application Publication No. 2017/0363430 A1 (Autonomous navigation system using manual training of routes).
U.S. Patent Application Publication No. 2018/0096597 A1 (Improving efficiency of autonomous vehicles using detected traffic signal information).
U.S. Patent Application Publication No. 2018/0194354 A1 (Vehicle control apparatus for detecting other vehicles and adapting driving controls appropriately).
U.S. Patent Application Publication No. 2018/0182261 A1 (Real-time in-vehicle driving simulator).
U.S. Patent Application Publication No. 2019/0016345 A1 (Driving assistant with feedback to improve driving performance in real time).
U.S. Patent Application Publication No. 2019/0108768 A1 (Driver training system).
U.S. Patent Application Publication No. 2019/0121923 A1 (Simulation visualization with parameter modification).
U.S. Patent Application Publication No. 2019/0155291 A1 (Automated driving system including simulation and validation).
U.S. Patent Application Publication No. 2019/0163176 A1 (Transferring control from autonomous vehicle to a remote human operator).
U.S. Patent Application Publication No. 2019/0283741 A1 (Autonomous vehicles control device which recognizes situation and objects in a real life environment).
U.S. Patent Application Publication No. 2019/0355245 A1 (Ascertaining data of a traffic scenario).
U.S. Patent Application Publication No. 2019/0378413 A1 (Using sensors to report accurate positions of host vehicle, other vehicles, pedestrians, etc.).
U.S. Patent Application Publication No. 2020/0033866 A1 (Generating adversarial driving simulations via a 4D generic adversarial network).
U.S. Patent Application Publication No. 2020/0089247 A1 (Generating adversarial scenarios for training autonomous vehicles using parameters to define the scenarios).
U.S. Patent Application Publication No. 2020/0294414 A1 (Driving simulation platform including a web-based interface to configure use case scenarios).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173